Citation Nr: 1828420	
Decision Date: 05/08/18    Archive Date: 05/18/18

DOCKET NO.  11-13 802	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas

THE ISSUES

1.  Entitlement to service connection for a right knee condition.

2.  Entitlement to service connection for a left knee condition.

3.  Entitlement to service connection for a back condition, primarily claimed as secondary to the claimed knee conditions but also as directly incurred in service.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jonathan Z. Morris, Associate Counsel


INTRODUCTION

The Veteran had active military service from October 1967 to September 1969.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a March 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) that, in relevant part, denied service connection for the claimed bilateral (i.e., right and left) knee and back conditions.

In October 2011, the Veteran testified before the undersigned Veterans Law Judge during a Travel Board hearing.  A transcript of the proceeding is of record.

These claims were previously before the Board in March 2014 and September 2014, when they were remanded so the Agency of Original Jurisdiction (AOJ) could further assist the Veteran in their development.  Unfortunately, however, the development requested in the most recent remand was not accomplished satisfactorily; thus, another remand of these claims is required.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that the Board errs, as a matter of law, when it fails to ensure compliance with a remand directive).


REMAND

In the prior September 2014 remand, the Board determined that the previous January 2011 VA joints examination and June 2014 addendum opinion were inadequate to decide these claims.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure the examination or opinion is adequate).  The Board found the opinion and addendum inadequate because, in pertinent part, the examiner had failed to account for the Veteran's VA treatment records clearly reflecting pathology of both knees.  Moreover, the examiner had failed to address in any way the Veteran's competent reports of a traumatic knee injury in service, as well as his reports of experiencing relevant symptoms ever since.  See Washington v. Nicholson, 19 Vet. App. 362 (2005) (holding that a Veteran is competent to report what occurred during service, also even since, because he is competent to testify as to factual matters of which he has first-hand knowledge); see also Barr, 21 Vet. App. at 307-08 (holding that lay testimony is competent to establish the presence of observable symptomatology).  As a result, the Board remanded to try and correct these deficiencies since there had not been the required compliance, even the acceptable substantial compliance, with the remand directives.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only "substantial" rather than strict or exact compliance with the Board's remand directives is required under Stegall); accord Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

To this end, the Veteran underwent another VA compensation examination in December 2017.  However, even the December 2017 VA medical opinion is similarly inadequate for several reasons.  Specifically, in finding against a relationship ("nexus") between the Veteran's claimed knee conditions and service, this additional examiner inexplicably failed to account for the Veteran's VA treatment records clearly showing current diagnoses and treatment of both knees.  As the Board had included a detailed list of the VA medical records reflecting right and/or left knee diagnoses, it is unclear to the Board how the VA examiner concluded that "there is no diagnosis or treatment for a left knee condition on C file" and, thus, provided an unfavorable opinion on the basis of this erroneous finding.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual premise).  Additionally, this examiner failed to address the Veteran's competent lay statements relative to symptom manifestation during service and a continuity of symptoms since.  Consequently, supplemental medical comment is needed.  38 C.F.R. § 4.2 (2017).

The Veteran's remaining claim for a back condition is "inextricably intertwined" with his claims for right and left knee conditions since he is alleging, in part, that his back condition is secondary to the right and left knee conditions - meaning proximately due to, the result of, or being aggravated by these knee conditions.  38 C.F.R. § 3.310(a) and (b); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

Thus, consideration of this claim for a back condition must be deferred pending resolution of the claims concerning his knees.  See Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc) (explaining that claims are "inextricably intertwined" when the adjudication of one claim could have a significant impact on the adjudication of another claim); Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, these claims are REMANDED for the following action:

1.  Obtain a supplemental VA medical opinion addressing the etiology of the Veteran's claimed bilateral (right and left) knee and back conditions.  His claims file, including a complete copy of this remand, must be made available to the opinion provider in conjunction with this request for this addendum opinion.  Whether the Veteran needs to be actually re-examined to provide this additional comment is left to the discretion of the examiner designated to provide this additional comment.

Following complete review of the record, including prior examination reports and opinions and the Veteran's statements, the examiner must address the following:

(a)  Identify and clearly describe all diagnoses related to the Veteran's right knee condition.  If none have been identified, then the examiner must explain this finding.

(b)  Identify and clearly describe all diagnoses related to the Veteran's left knee condition.  If none have been identified, then the examiner must explain this finding.


*In making this determination, the opinion provider is specifically asked to consider and address the following VA medical treatment records documenting pathology referable to both knees (right and left):

* September 2006 VA Imaging Report noting, "mild degenerative changes of the right knee";

* March 2008 VA Imaging Report reflecting an impression of degenerative joint disease (DJD), i.e., arthritis of both the right and left knees;

* March 2008 VA Imaging Addendum Report reflecting a longitudinal tear in the posterior body and posterior horn of the medial meniscus of the right knee.

* June 2008 VA Orthopedic Surgery Consult showing bilateral medial joint narrowing;

* November 2010 VA Primary Care Note noting a previous diagnosis of arthralgia;

* October 2011 Board Hearing Transcript at p.10, regarding experiencing an in-service knee injury while fighting a fire and persistent pain since then;

* December 2017 VA Examination Report documenting a current diagnosis of right knee osteoarthritis and a left knee strain.


(c)  For each right knee condition identified, indicate whether it is at least as likely as not (50 percent or higher probability) that any of these identified disabilities incepted during the Veteran's service from October 1967 to September 1969; or, if involving arthritis, manifested to a compensable degree within a year of his discharge from service, so by September 1970; or are otherwise related or attributable to his service - including especially to the type of trauma alleged to have occurred during his service.

(d)  For each left knee condition identified above, indicate whether it is at least as likely as not (50 percent or higher probability) that any of these identified disabilities incepted during the Veteran's service from October 1967 to September 1969; or, if involving arthritis, manifested to a compensable degree within a year of his discharge from service, so by September 1970; or are otherwise related or attributable to his service - including especially to the type of trauma alleged to have occurred during his service.

*The mere absence of evidence of contemporaneous treatment in the service treatment records (STRs) cannot, alone, serve as the sole basis for an unfavorable opinion.  However, it is permissible to consider this as one factor in the determination regarding the origins of these claimed disabilities, provided there is also sufficient explanation as to why it is reasonable to have expectation of treatment in the circumstances presented.  Please also remain mindful that the Veteran is competent to report certain events having occurred during his service, since they are based on his firsthand knowledge, and, therefore, the opinion cannot be predicated merely on the notion that there was no indication of relevant disease, injury, or event in his STRs.

(f)  If, and only if, the opinion provider determines the Veteran's knee condition is etiologically related to his service (either one or both knee conditions), then the opinion provider should also indicate whether the Veteran's knee condition is causing OR alternatively aggravating his additionally-claimed back condition.

"Aggravation" refers to "any increase in severity" of a nonservice-connected disability that is proximately due to or the result of a service-connected disability, and not due to the natural progression of the nonservice-connected disability.

If the commenting clinician finds that the Veteran's knee condition is aggravating his back condition, then the opinion provider should, to the extent possible, quantify the additional disability resulting from the aggravation.  In other words, the opinion provider is asked to compare the current impairment to what the Veteran had as a baseline before such aggravation.

When responding, it is essential the commenting clinician provide explanatory rationale for the opinions requested, regardless of whether favorable or unfavorable to the claims, preferably citing to relevant evidence, supporting factual data, prior medical opinions, and medical authority, as appropriate.  If the requested opinion cannot be provided without resorting to mere speculation, the examiner must explain why a more definitive response is not possible or feasible.  In other words, merely saying he or she cannot respond will not suffice.

2.  Ensure that the requested supplemental opinions are responsive to this remand's directives.  If not, obtain all necessary additional information.  Stegall v. West, 11 Vet. App. 268, 271 (1998); 38 C.F.R. § 4.2.

3.  Then readjudicate these claims in light of this and all other additional evidence.  If these claims continue to be denied, send the Veteran and his representative a Supplemental Statement of the Case (SSOC) and give them time to respond to it before returning the file to the Board for further appellate consideration of these claims.

The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2014).



_________________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

